       JIJL-29-2019       15:33                                                                                            P.01
                          Case 1:18-cv-08377-VM Document 37 Filed 07/29/19 Page 1 of 1




                                                                          U.S. Department of Justice

                                                                          United States Attorney
                                                                          Southern District of New York

                                                                          86 Chambers Street, Third J-1oor
                                                                          New York, New York 10007

                                                                          July 29. 2019     l'"-;nc SllNY
                   By Facsimile (212) 805-6382                                              l>OClll\iFNT
                   The Honorable Victor Marrero                                             ELECTRONICALLY FILEI;
                   United States District Court, Southern District of New York
                                                                                                                   t:/-J: ! I
(,1'

                   Daniel Patrick Moynihan United States Courthouse
                   500 Pearl Street
                   New York, New York 10007
                                                                                            DOC #:
                                                                                            DAT~~~--"-       ~~D= · -   _n 21     1·




                            Re:     Lacewell v. Office ofthe Comptroller of the Currency, 18 Civ. 8377 (VM)

                   Dear Judge Marrero:

                          This Office represents defendants the Office of the Comptroller of the Currency and
                   Comptroller Joseph M. Otting (together, "OCC") in the above-referenced matter. Presently,
                   OCC's deadline to answer the Complaint is today, July 29, 2019. (ECF No, 33). Respectfully,
                   we request an extension ofOCC's deadline to Thursday, August 29, 2019. This is OCC's fourth
                   request for an extension of its deadline to answer following the Court's May 2, 2019, decision
                   and order (ECF No. 28). We make this request to allow the parties to continue to confer
                   concerning the language of a proposed final judgment to submit to the Court. 1

                           We thank the Court for its consTd~tion of this request.
'11
                                                                         Respectfully submitted,
           Request GRANTED. 1'1le lime for dife"8111(1) ID
       '• ::::..~.::-.·s~Z?"'~                                           GEOFFREY S, BERMAN


       ~   :::f (' /
       y'._____
            DATB  ~
                 ...,.___________~..;:.
                                                                  By:
                                                                         United States Attorney

                                                                          Isl Christopher Connolly
                                                                         CHRISTOPHER CONNOLLY
                                                                         Assistant lJnited States Attorney
                                                                         Tel.: (212) 637-2761

                   cc:   Plaintiff's counseltby   e-rri•
•I
                                   The undersigned counsel has attempted unsuccessfully to contact counsel for
                   plaintiff the New York State Department of Financial Services ("'DPS'') to obtain consent for this
                   request. DPS consented to the government's prior extension requests.

;,\,
